Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ANTONIO AGUILAR and

ANNETTE AGUILAR,

                                    Appellants,

v.

MARY M. GUERRA,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-06-00315-CV

Appeal from
County Court at Law No. 6

of El Paso County, Texas

(TC # 2006-864)



MEMORANDUM OPINION


	Pending before the Court is Appellants' motion  to dismiss this appeal pursuant to
Tex.R.App.P. 42.1 because the parties have settled all matters in controversy.  We grant the motion
and dismiss the appeal with prejudice.  The motion does not reflect that the parties have made an
agreement regarding the assessment of costs on appeal.  Accordingly, costs are taxed against
Appellants.  See Tex.R.App.P. 42.1(d).

June 14, 2007						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.